DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10  and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cai (US 2017/0194365, “Cai”), in view of Lee et al. (US 2016/0093683, “Lee”) in view of Jin et al. (US 2018/0175311, “Jin”). 
Regarding claims 1 and 15, Cai teaches a multi-display array (e.g., Fig. 15, [0042]) comprising a substrate layer (e.g., Fig. 12, layer 100, [0057]; the displays may be considered to be arranged in a matrix, see Fig. 15). Cai additionally teaches bending grooves between the display regions ([0037], [0038], [0042], [0046], Fig. 15). Cai further teaches that the display panels are flexible (and thus would have a region associated with bending or flexibility, [0004], [0036] – [0040]). The Examiner notes that the flexible regions would pass through both the display regions and the non-display regions in order to permit flexibility of each of the display and of the unit as a whole (see, e.g., [0042], Figs. 14 and 15).
    PNG
    media_image1.png
    318
    571
    media_image1.png
    Greyscale
	Cai fails to specifically teach the inclusion of a protective film over the display regions. However, in the same field of endeavor of multi-member display devices (see, e.g., [0161] and Figs. 4F, 4G, and 5A), Lee teaches a protective film for a substrate (e.g., protective cover film 140I, [0096], Fig. 1I; see also [0175], [0176] describing protective outer layer), wherein the substrate comprises a plurality of panel regions that correspond to display panel regions (e.g., first, second, third display units, [0161] – [0163], Figs. 2E-2G) and wherein the display regions comprise bending areas (i.e., flexible areas, see Fig. 2F, for example, showing bending regions 211B, [0113]). It therefore would have been obvious to have included a protection film over the display regions of Cai in order to provide additional protection to the display regions (e.g., [0096]). 	Modified Cai fails to specifically teach that the outer protective layer that covers the display regions or panels contains bending grooves associated with the bending areas of the display. However, in the same field of endeavor of flexible display devices ([0005]), Jin teaches that it is known to include grooved areas, similar to those described by Lee, in various protective layers for use in display applications in order to improve the flexibility or bendability of those layers and regions (see, [0120], [0053], [0075], see Fig. 2C, having grooved area 14 in protective layers 133-135). Such stripped grooves would correspond to the claimed “strip shaped” hollow portions in the protective film. It therefore would have been obvious to have provided a cover layer to the bendable display of Lee having grooved areas at the bending regions, such as those described by Jin, to improve the flexibility or bendability of the cover and to reduce excess stress to the bending areas (e.g., [0075], [0078]). The Examiner notes that because the flexible regions would pass through both the display regions and the non-display regions in order to permit flexibility of each of the display and of the unit as a whole (see, Cai, e.g., [0042], Figs. 14 and 15), the “hollow portions” of display array of modified Cai would be exposed in strip-like regions in the corresponding “first regions.”
Regarding claim 2, modified Cai further teaches that there are multiple grooved or hollow portions each corresponding to a bending region (see, e.g., Cai, Fig. 15, [0046], [0037], [0038]; Lee, [0113], teaching including grooves or holes that facilitate bending in the bending regions; see also Jin Fig. 1C, wherein the grooved portion of the protective layer corresponds to a bending portion of the film or display ). 
Regarding claims 3 and 4, modified Cai additionally teaches that the grooved or hollow portions that may be created in the cover film may completely cover (and therefore coincide with) the corresponding bending regions and may be larger than the bending regions (see, e.g., Jin, Fig. 1C, and also see Jin at Fig. 1C, and [0062], showing a bending portion groove in a protective or outer layer for a display device and wherein the grooves correspond to a bending region and completely overlap the bending portion). 
Regarding claim 5, modified Cai further teaches that the panel regions may be placed next to each other (and therefore may be considered to be in a matrix) such that the first regions are strips provided over the bending regions and separating the display regions (see, Cai, Fig. 15, [0042]; and see e.g., Lee, Fig. 5A, [0056], [0161]). 
Regarding claims 6 and 7, modified Cai additionally teaches that the grooved or hollow portions that may be created in the cover film may completely cover (and therefore coincide with) the corresponding bending regions and may be larger than the bending regions (see, e.g., Jin, Fig. 1C, and also see Jin at Fig. 1C, and [0062], showing a bending portion groove in a protective or outer layer for a display device and wherein the grooves correspond to a bending region and completely overlap the bending portion). 
Regarding claim 8, modified Cai additionally teaches that the length of the strip region that facilitates bending in the cover layer may be as long as, or correspond to, the length of the film or display itself (Fig. 15, [0042]; and see, e.g., Lee, Fig. 5A, [0056], [0161]). 
Regarding claims 9 and 10, modified Cai additionally teaches that the protective cover layer may include additional protective or encapsulation layers on either side of it (i.e., the side attached to the display and the side opposite the side attached to the display) in order to provide further protection to the underlying device and to improve the life span of the device (see, e.g., Jin, Fig. 2C, teaching the inclusion of multiple encapsulation or covering layers, [0074], [0075] which may help to improve the life span of a flexible display panel). It therefore would have been obvious to have included a three-layer protective film as the cover layer of the display of Lee in order to provide further protection to the underlying device and to improve the life span of the device (see, e.g., Jin, Fig. 2C, teaching the inclusion of multiple encapsulation or covering layers, [0074], [0075] which may help to improve the life span of a flexible display panel).

Response to Arguments
Applicant’s arguments filed 4/26/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-10 and 15 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782